DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,417,174. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters as it relates to a gaming system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: track wagering game experience of a player to determine a player achievement level of the player from a plurality of player achievement levels; select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels, the plurality of prize levels each comprising a different prize value; award, to the player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container and that is unknown to the player; and responsive to the player achievement level being a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player via a display device of Claims 1-4 and 6-15 of the instant application No. 17/859626 are encompassed within the subject matters of claims of 1-14 of U.S. Patent No. 11,417,174.
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
Application 17/859626
U.S. Patent No. 11,417,174
Claim 1:  A gaming system comprising: 

a processor circuit; and 





a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: 






track wagering game experience of a player to determine a player achievement level of the player from a plurality of player achievement levels; 

select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels, the plurality of prize levels each comprising a different prize value; 



award, to the player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container and that is unknown to the player; and 

responsive to the player achievement level being a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player via a display device.
Claim 1:  A gaming system comprising: 

a processor circuit; 

a display device of an electronic gaming machine (EGM) that comprises a digitizer and a touchscreen controller; and 

a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: 

receive, from a player and via the display device, a wager that corresponds to a wagering game that comprises a skill-based challenge; 

track wagering game experience of the player to determine a player achievement level of the player from a plurality of player achievement levels; 

select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels and that is displayed on the display device of the EGM, the plurality of prize levels each comprising a different prize value; 

award, to the player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container and that is unknown to the player; and 

responsive to the player achievement level being a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player via a mobile device, wherein awarding the selected virtual prize container to the player causes the selected virtual prize container to be displayed on the display device.


Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of U.S. Patent No. 11,417,174. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters as it relates to a gaming device comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; award, to a player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container; receive an input from the player that corresponds to the selected virtual prize container; and responsive to receiving the input from the player and to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player via a display device of Claims 16-19 of the instant application No. 17/859626 are encompassed within the subject matters of claims of 15-18 of U.S. Patent No. 11,417,174.
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
Application 17/859626
U.S. Patent No. 11,417,174
Claim 16:  A gaming device comprising: 

a processor circuit; and 





a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: 

select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; 

award, to a player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container; 


receive an input from the player that corresponds to the selected virtual prize container; and 

responsive to receiving the input from the player and to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player via a display device.
Claim 15:  A gaming device comprising: 

a processor circuit; 

a display device of the gaming device that comprises a digitizer and a touchscreen controller; and 

a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels and that is displayed on the display device of the EGM; 

award, to a player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container and that is unknown to the player; 

receive, via the display device, an input from the player that corresponds to the selected virtual prize container; and 

responsive to receiving the input from the player and to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player, wherein awarding the selected virtual prize container to the player causes the selected virtual prize container to be displayed on the display device.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A gaming system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: track wagering game experience of a player to determine a player achievement level of the player from a plurality of player achievement levels; select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels, the plurality of prize levels each comprising a different prize value; award, to the player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container and that is unknown to the player; and responsive to the player achievement level being a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player via a display device.
Independent Claim 16:
A gaming device comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; award, to a player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container; receive an input from the player that corresponds to the selected virtual prize container; and responsive to receiving the input from the player and to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player via a display device.
Independent Claim 20:
A computer implemented method, comprising: selecting, in response to detecting a game event in a wagering game, a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; awarding, to a player, the selected virtual prize container comprising information corresponding to the prize level and concealing a prize that is in the selected virtual prize container; receiving an input from the player that corresponds to the selected virtual prize container: [[and]] responsive to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player. wherein the player comprises a first player; and the method comprises sending a message that is receivable by a second player that offers the second player to redeem the selected virtual prize container that was relinquished by the first player.
In summary, in regards to claims 1-15, with emphasis on at least Independent Claim 1, the claimed invention focuses a gaming system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: track wagering game experience of a player to determine a player achievement level of the player from a plurality of player achievement levels; select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels, the plurality of prize levels each comprising a different prize value; award, to the player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container and that is unknown to the player; and responsive to the player achievement level being a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player via a display device.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity.  
The claimed limitations cover concepts of managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing/conducting a game) under the grouping of Certain Methods of Organizing Human Activity, but for the recitations of “processor circuit operate to” and/or “via the display device”.  That is, other than by reciting “processor circuit operate to” and/or “via the display device” nothing in the claims elements preclude the limitations from being performed via managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing/conducting a game) under the grouping of Certain Methods of Organizing Human Activity.  The interactions encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction).  Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
For example, a person or game host can track wagering game experience of a player to determine a player achievement level of the player from a plurality of player achievement levels; select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels, the plurality of prize levels each comprising a different prize value; award, to the player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container and that is unknown to the player; and responsive to the player achievement level being a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player (in a visual manner).
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (gaming system, processor circuit, memory, display device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea, such that a generic processor and memory are used to implement the abstract idea as mere computer instructions.  The displaying results such a displaying the prize is recited at a low level of generality (i.e. a general means of displaying awards) and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.   Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “gaming system”, “processor circuit”, “memory”, and/or “display device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system the extent to which a computer performs/implements the functions of the system. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “the display devices 116, 118, 140 may 
include, without limitation: a cathode ray tube, a plasma display, a liquid crystal display (LCD), a display based on light emitting diodes (LEDs), a display based on a plurality of organic light-emitting diodes (OLEDs), a display based on polymer light-emitting diodes (PLEDs), a display based on a plurality of surface-conduction electron-emitters (SEDs), a display including a projected and/or reflected image, or any other suitable electronic device or display mechanism…. The display devices 116, 118, 140 may be of 
any suitable size, shape, and/or configuration” (¶ 40); “a processing circuit 12 that controls operations of the EGM 100.  Although illustrated as a single processing circuit, multiple special purpose and/or general purpose processing circuits, processors and/or processor cores may be provided in the EGM 100” (¶ 48); “The memory device 14 may include random access memory (RAM), which can include non-volatile RAM (NVRAM), magnetic RAM (MRAM), ferroelectric RAM (FeRAM) and other forms as commonly understood in the gaming industry.  In some embodiments, the memory device 14 may include read only memory (ROM).  In some embodiments, the memory device 14 may include flash memory and/or EEPROM (electrically erasable programmable read only memory).  Any other suitable magnetic, optical and/or semiconductor memory may operate in conjunction with the gaming device disclosed herein” (¶ 51); and “In some embodiments, an EGM 100 comprises a personal device, such as a desktop computer, a laptop computer, a mobile device, a tablet computer or computing device, a personal digital assistant (PDA), or other portable computing devices… In such embodiments, the gaming machine may be a hand-held device, a mobile device or any other suitable wireless device that enables a player to play any suitable game at a variety of different locations”(¶ 57); and “A mobile device 90 may include any one of a smart phone, a tablet computer or computing device, a personal digital assistant (PDA), or other portable computing and/or telecommunications devices” (¶ 64).  Such disclosure suggests that any hardware required by the claims are no more than generic components operating in their ordinary capacity.   
Additionally, Scibetta (US 2002/0036381)(¶ 53, 55) and Rudolph (US 2002/0145255)(22, 24) teaches that touchscreens are conventional in the art for receiving gaming inputs such as wagers or selections.  Luciano (US 2002/0077174) teaches that conventional video display device can display aspects of a game including awards thereof (¶ 55, 74).  Loose (2002/0142832) teaches that commercially available display devices can display awards of a game (¶ 11, 16).  Liebenow (US 2005/0219224) teaches that a conventional touch screen (display device) includes a digitizer and a controller (¶ 2, 48).  Bathiche (US 2013/0229386) teaches that conventional display device include digitizers (¶ 51).
Nor do the dependent claims 2-15 add “significantly more” since they merely add to the claimed concepts relating to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing the awarding of prizes based on player achievement) under the grouping of Certain Methods of Organizing Human Activity.   The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
In summary, in regards to claims 16-19, with emphasis on at least Independent Claim 16, the claimed invention focuses a gaming device comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; award, to a player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container; receive an input from the player that corresponds to the selected virtual prize container; and responsive to receiving the input from the player and to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player via a display device.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity.  
The claimed limitations cover concepts of managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing/conducting a game) under the grouping of Certain Methods of Organizing Human Activity, but for the recitations of “processor circuit to operate to” and/or “via the display device”.  That is, other than by reciting “processor circuit operate to” and/or “via the display device” nothing in the claims elements preclude the limitations from being performed via managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing/conducting a game) under the grouping of Certain Methods of Organizing Human Activity.  The interactions encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction).  Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
For example, a person or game host can select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; award, to a player, the selected virtual prize container responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize container comprising information defining the corresponding prize level and containing information that defines a prize that corresponds to the selected virtual prize container; receive an input from the player that corresponds to the selected virtual prize container; and responsive to receiving the input from the player and to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player via a display device (in a visual manner).
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (gaming device, processor circuit, memory, display device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea, such that a generic processor and memory are used to implement the abstract idea as mere computer instructions.  The displaying results such a displaying the prize is recited at a low level of generality (i.e. a general means of displaying awards) and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.   Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “gaming device”, “processor circuit”, “memory”, and/or “display device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the device the extent to which a computer performs/implements the functions of the device. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “the display devices 116, 118, 140 may 
include, without limitation: a cathode ray tube, a plasma display, a liquid crystal display (LCD), a display based on light emitting diodes (LEDs), a display based on a plurality of organic light-emitting diodes (OLEDs), a display based on polymer light-emitting diodes (PLEDs), a display based on a plurality of surface-conduction electron-emitters (SEDs), a display including a projected and/or reflected image, or any other suitable electronic device or display mechanism…. The display devices 116, 118, 140 may be of 
any suitable size, shape, and/or configuration” (¶ 40); “a processing circuit 12 that controls operations of the EGM 100.  Although illustrated as a single processing circuit, multiple special purpose and/or general purpose processing circuits, processors and/or processor cores may be provided in the EGM 100” (¶ 48); “The memory device 14 may include random access memory (RAM), which can include non-volatile RAM (NVRAM), magnetic RAM (MRAM), ferroelectric RAM (FeRAM) and other forms as commonly understood in the gaming industry.  In some embodiments, the memory device 14 may include read only memory (ROM).  In some embodiments, the memory device 14 may include flash memory and/or EEPROM (electrically erasable programmable read only memory).  Any other suitable magnetic, optical and/or semiconductor memory may operate in conjunction with the gaming device disclosed herein” (¶ 51); and “In some embodiments, an EGM 100 comprises a personal device, such as a desktop computer, a laptop computer, a mobile device, a tablet computer or computing device, a personal digital assistant (PDA), or other portable computing devices… In such embodiments, the gaming machine may be a hand-held device, a mobile device or any other suitable wireless device that enables a player to play any suitable game at a variety of different locations”(¶ 57); and “A mobile device 90 may include any one of a smart phone, a tablet computer or computing device, a personal digital assistant (PDA), or other portable computing and/or telecommunications devices” (¶ 64).  Such disclosure suggests that any hardware required by the claims are no more than generic components operating in their ordinary capacity.   
Additionally, Scibetta (US 2002/0036381)(¶ 53, 55) and Rudolph (US 2002/0145255)(22, 24) teaches that touchscreens are conventional in the art for receiving gaming inputs such as wagers or selections.  Luciano (US 2002/0077174) teaches that conventional video display device can display aspects of a game including awards thereof (¶ 55, 74).  Loose (2002/0142832) teaches that commercially available display devices can display awards of a game (¶ 11, 16).  Liebenow (US 2005/0219224) teaches that a conventional touch screen (display device) includes a digitizer and a controller (¶ 2, 48).  Bathiche (US 2013/0229386) teaches that conventional display device include digitizers (¶ 51).
Nor do the dependent claims 17-19 add “significantly more” since they merely add to the claimed concepts relating to managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing the awarding of prizes based on player achievement) under the grouping of Certain Methods of Organizing Human Activity.   The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
In summary, with emphasis on at least Independent Claim 20, the claimed invention focuses a computer implemented method, comprising: selecting, in response to detecting a game event in a wagering game, a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; awarding, to a player, the selected virtual prize container comprising information corresponding to the prize level and concealing a prize that is in the selected virtual prize container; receiving an input from the player that corresponds to the selected virtual prize container: responsive to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player. wherein the player comprises a first player; and the method comprises sending a message that is receivable by a second player that offers the second player to redeem the selected virtual prize container that was relinquished by the first player.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity.  
The claimed limitations cover concepts of managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing/conducting a game) under the grouping of Certain Methods of Organizing Human Activity, but for the recitations of “computer implemented”.  That is, other than by reciting “computer implemented” nothing in the claims elements preclude the limitations from being performed via managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing/conducting a game) under the grouping of Certain Methods of Organizing Human Activity.  The interactions encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction).  Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
For example, a person or game host can practice selecting, in response to detecting a game event in a wagering game, a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; awarding, to a player, the selected virtual prize container comprising information corresponding to the prize level and concealing a prize that is in the selected virtual prize container; receiving an input from the player that corresponds to the selected virtual prize container; responsive to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player. wherein the player comprises a first player; and the method comprises sending a message that is receivable by a second player that offers the second player to redeem the selected virtual prize container that was relinquished by the first player.
 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (computer) are recited at a level of generality and are merely invoked as tool to perform the abstract idea, such that a computer is used to implement the abstract idea as mere computer instructions.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “computer” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the method the extent to which a computer performs/implements the functions of the method. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “the display devices 116, 118, 140 may 
include, without limitation: a cathode ray tube, a plasma display, a liquid crystal display (LCD), a display based on light emitting diodes (LEDs), a display based on a plurality of organic light-emitting diodes (OLEDs), a display based on polymer light-emitting diodes (PLEDs), a display based on a plurality of surface-conduction electron-emitters (SEDs), a display including a projected and/or reflected image, or any other suitable electronic device or display mechanism…. The display devices 116, 118, 140 may be of 
any suitable size, shape, and/or configuration” (¶ 40); “a processing circuit 12 that controls operations of the EGM 100.  Although illustrated as a single processing circuit, multiple special purpose and/or general purpose processing circuits, processors and/or processor cores may be provided in the EGM 100” (¶ 48); “The memory device 14 may include random access memory (RAM), which can include non-volatile RAM (NVRAM), magnetic RAM (MRAM), ferroelectric RAM (FeRAM) and other forms as commonly understood in the gaming industry.  In some embodiments, the memory device 14 may include read only memory (ROM).  In some embodiments, the memory device 14 may include flash memory and/or EEPROM (electrically erasable programmable read only memory).  Any other suitable magnetic, optical and/or semiconductor memory may operate in conjunction with the gaming device disclosed herein” (¶ 51); and “In some embodiments, an EGM 100 comprises a personal device, such as a desktop computer, a laptop computer, a mobile device, a tablet computer or computing device, a personal digital assistant (PDA), or other portable computing devices… In such embodiments, the gaming machine may be a hand-held device, a mobile device or any other suitable wireless device that enables a player to play any suitable game at a variety of different locations”(¶ 57); and “A mobile device 90 may include any one of a smart phone, a tablet computer or computing device, a personal digital assistant (PDA), or other portable computing and/or telecommunications devices” (¶ 64).  Such disclosure suggests that any hardware required by the claims are no more than generic components operating in their ordinary capacity.   
Additionally, Scibetta (US 2002/0036381)(¶ 53, 55) and Rudolph (US 2002/0145255)(22, 24) teaches that touchscreens are conventional in the art for receiving gaming inputs such as wagers or selections.  Luciano (US 2002/0077174) teaches that conventional video display device can display aspects of a game including awards thereof (¶ 55, 74).  Loose (2002/0142832) teaches that commercially available display devices can display awards of a game (¶ 11, 16).  Liebenow (US 2005/0219224) teaches that a conventional touch screen (display device) includes a digitizer and a controller (¶ 2, 48).  Bathiche (US 2013/0229386) teaches that conventional display device include digitizers (¶ 51).
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.

Prior Art
	In regards to Claim 1, Bunch (US 2012/0122553) teaches a gaming system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: track wagering game experience of a player to determine a player achievement level of the player from a plurality of player achievement levels; select a virtual prize ticket from a plurality of virtual prize ticket having different prize values; award, to the player, the selected virtual prize ticket responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize ticket containing information that defines a prize that corresponds to the selected virtual prize ticket and that is unknown to the player; awarding the virtual prize ticket to the player by communicating information regarding the prize to the player via a display device.  Wadleigh (US 2004/0209662) teaches selecting a virtual container from a plurality of virtual prizes containers each containing a different prize value.
	However, Bunch or Wadleigh, alone or in combination, fail to explicitly suggest the processor circuit to select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels, the plurality of prize levels each comprising a different prize value; the selected virtual prize container comprising information defining the corresponding prize level; and responsive to the player achievement level being a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player to a display device.
	In regards to Claim 16, Bunch (US 2012/0122553) teaches a gaming device comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine readable instructions that, when executed by the processor circuit, cause the processor circuit to operate to: select a virtual prize ticket from a plurality of virtual prize tickets; award, to a player, the selected virtual prize ticket responsive to an occurrence of a game event satisfying an award rule, the selected virtual prize ticket containing information that defines a prize that corresponds to the selected virtual prize container; receive an input from the player that corresponds to the selected virtual prize container; and responsive to receiving the input from the player, awarding the prize to the player by communicating information regarding the prize to the player via a display device.  Wadleigh (US 2004/0209662) teaches selecting a virtual container from a plurality of virtual prizes containers each containing a different prize value.
	However, Bunch or Wadleigh, alone or in combination, fail to explicitly suggest the processor circuit to: select a virtual prize container from a plurality of virtual prize containers that each correspond to one of a plurality of prize levels; the selected virtual prize container comprising information defining the corresponding prize level; and responsive to receiving the input from the player and to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player by communicating information regarding the prize to the player via display device.
	In regards to Claim 20, Bunch (US 2012/0122553) teaches a computer implemented method, comprising: selecting, in response to detecting a game event in a wagering game, a virtual prize ticket from a plurality of virtual prize tickets; awarding, to a player, the selected virtual prize ticket concealing a prize that is associated with the selected virtual prize container; receiving an input from the player that corresponds to the selected virtual prize ticket; and awarding the prize to the player, wherein the player comprises a first player.  Wadleigh (US 2004/0209662) teaches selecting a virtual container from a plurality of virtual prizes containers each containing a different prize value concealed therein.  Mayeroff (US 2015/0302693) teaches allowing players to transfer awards to other players.
	However, Bunch, Wadleigh, or Mayeroff, alone or in combination, fail to explicitly computer implemented method, comprising: selecting, in response to detecting a game event in a wagering game, a virtual prize container from a plurality of virtual prize containers that each of the plurality of virtual prize containers each correspond to one of a plurality of prize levels; awarding, to a player, the selected virtual prize container comprising information corresponding to the prize level; and responsive to a player achievement level being at a minimum or higher level that corresponds to the prize level of the selected virtual prize container, awarding the prize to the player; and the method comprises sending a message that is receivable by a second player that offers the second player to redeem the selected virtual prize container that was relinquished by the first player.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715